Title: To James Madison from Andrew Jackson, 15 March 1813
From: Jackson, Andrew
To: Madison, James


SirHead quarters March 15th. 1813
It gives me pain at all times to record things that must tend to weaken the support of government under the present pressure of the war, and when the misfortunes of our Country and the loss of our military reputation, requires every nerve to support the contest in which we are engaged.
At a time when the Bosom of every lover of his Country beats high in its support, and indeed him Step forward in its defence and support the government of his choice—at a time too, when those who were not for us must be against us. At this very time and with the best possible motives springing from the purest streams of Patriotism, the best blood, Wealth and reputation of West Tennessee voluntarily Stepped forward to support the Eagles of their country in the midst of a Just & necessary war declared by the constituted power of the Government. The tender of our Services was Made thro’ the Executive of the State of Tennessee. The flattering reply of Yourself thro’ the Secretary of war to Gov. Blount and by him communicated to me and the volunteers under me was dated War Department July 11th. 1812. Sir I have the honour to acknowledge the receipt of your letter of the 25th. June the tender of Service by Genl. Jackson and the volunteers under his command is Received by the President with peculiar Satisfaction and in accepting their Services—he cannot withhold an expression of his admiration of the zeal and ardour by which they are animated.
Signed.W. Eustis.
Agreeable to this flattering acceptance of our Services we prepared for the field at the call of our Government—to defend hur rights & repel hur Enimies without constitutional Scruples of any boundaries, except the will of our Government. The Detached Militia from my Division of West Tennessee under the Act of Congress of April 10th. 1812, were ordered to be organised and held in readiness Subject to the orders of Govr. Harrison. This order I had promptly executed. The Detachment of 1400 men, the full quota from my Division were organised, Mustered and ready for the call of Govr. Harrison as required by the orders of The Secretary of War, These being held in requisition for appropreate service. Govenr. Blount on the 11th. of November 1812 called on me for the Volunteers tendered by me and which were held in readiness under the & acceptance by You of which I have no dout his Excellency has duly advised You. The 10th. of December was the day ordered for their rendesvouse at Nashville it ill comports with my Situation as there Genl. to say any thing in there praise. But it was the proudest day of my life it was the proudest for West Tennessee.
The Weather was inclement. The Brave the Patriotic volunteers faced the Snowy blast. They forgot the cold in the Love of Country. No Murmer no Disorder was heard. It was columbias true sons who had walked forth, awaked by the infringment of there independance, bequeathed to them by there Revolutionary parents—Sunk to the Grave in procuring this precious patrimony who were assembling under their Eagles—We Remaind there for our acquipments rumors of Invasion pushed on us to the Defence of the lower Mississippi before the Supplies arrived. Without Hospital stores Blankets & but four rounds of powder & Ball we hastened to the place of our destination New Orleans where I was to await your orders. My Letters of the 1 Inst. to the Secretary of War will shew you the advices Receivd. from Genl. Wilkinson That Occasioned me to Disembark my Troops at Natchez & remain here for Orders. On this day I receivd. the Inclosed astonishing order I cannot Beleave thing was ever written by your directions or Knowledge. Why I cannot beleave it is after inviting us to rally round the Standard of Country in its defence—accepting our Services as tendered, and ordering us to the lower Mississippi (an inhospitable clime) You would Dismiss us from Service Eight hundred Miles from our Homes, without Money without supplies and even strip our sick of every covering, and Surrender them victims to Pestilence and famine, and if any of my Detachment escape this there Arms are to be taken from them—they have to pass thro: a Savage wilderness and Subject to all there Depredations. I cannot Beleave that you would reward thus the tendered support of the purest patriots of America, to beleave it would be to beleave that you were to all sence of humanity and love of Country.
At a time too when our United force required to regain a lost Nation at Character and a lost Territory. The copy of the order I send you certified. It bears date a Month anterior to Genl. Armstrongs comeing into office I presume it is a Mistake of the date.
After taking into consideration the deplorable Situation in which our men would be placed by being discharged, here I have determined to March them directly on to Nashville. It has been the usage of country heretofore in other parts to Discharge detached Men near there homes and I have no Doubt Government Sanction this Measure. If they were left in this Country without protection & without funds Tennessee mite Loose many of its valuable Citizens.
I hope there will be funds provided at Nashville for the Discharge of this detachment on its arrival. I am with consideration and Respects
Singd.Andrew Jackson
